Case 1:19-cv-00660-MKB-SMG Document 78 Filed 07/08/20 Page 1 of 4 PageID #: 797




                                                            DIRECT DIAL 212.763.0889
                                                            DIRECT EMAIL shecker@kaplanhecker.com



                                                               July 8, 2020

 BY ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                Civ. 660 (E.D.N.Y.)

 Dear Judge Brodie:

         We write on behalf of the Federal Defenders, pursuant to the Court’s Order dated June 26,
 2020, to provide an update on the issues discussed at the last conference before Your Honor:
 (1) planning relating to the resumption of in-person legal visiting, (2) increasing capacity to handle
 requested legal VTCs and telephone calls, and (3) problems relating to legal mail.

         In-person visiting. As the Court is aware, we have repeatedly asked about the facilities’
 specific plans for in-person visiting. We have not yet learned when either facility plans to re-open
 for in-person visits. We do not even know what general policy the BOP currently has in place: the
 prior public guidance relating to in-person visiting expired on June 30, and while we have been
 told that new guidance has been issued, we do not know the substance of it. While we had gathered
 that legal visiting did not re-open on June 30, we learned only from the government’s status report
 to the Court this evening that in-person visitation will remain suspended throughout BOP facilities
 until July 31. See Doc. No. 77 at 3. That said, the BOP has resumed daily in-person visiting
 elsewhere, including at FDC Philadelphia, which is a large pretrial detention facility, like the MDC
 and MCC.

         This afternoon, MDC provided us with a detailed plan for protocols for in-person visits,
 which we will study and hope to discuss in detail with the BOP and the government on a mediation
 call scheduled for tomorrow. We have not received any formal plan from the MCC.

        Oftentimes in our discussions with the government, we are told that the MDC and MCC
 cannot provide us with information or plans because they are awaiting national or regional BOP
 guidance. We understand the practicalities of BOP bureaucracy and have attempted to be patient
 given those realities. But the government’s repeated responses about the need to await BOP
Case 1:19-cv-00660-MKB-SMG Document 78 Filed 07/08/20 Page 2 of 4 PageID #: 798


                                                                                                 2

 guidance miss a fundamental point: the BOP is a party to this lawsuit. The Court will direct the
 BOP and the other parties, not the other way around. The parties will never make progress absent
 a Court order if the government’s view is that it will simply do what national BOP management
 commands and no more.

         VTC and telephone call capacity. We continue to experience significantly greater
 demand for legal VTCs and telephone calls than the capacity provided at the MDC and MCC.
 Although both facilities have taken steps to increase capacity beginning today (though potentially
 only temporarily at the MCC, depending on future availability of TDY staff), there remains a
 significant, unmet need for legal access.

          As has been true for some time, demand is consistently high on specific units at each
 facility. The current schedule for calls at the MDC and MCC provides equal capacity on each unit,
 and thus, because demand varies widely by unit, leaves some call slots unused each day (on the
 lower population and sentenced units), and other call requests pending for lengthy periods. We
 have asked if staff or equipment could be increased for the high-demand units, or resources
 otherwise re-allocated to better meet actual need. The MCC has agreed to allow this to happen for
 evening calls that will be available over the next two weeks—a helpful accommodation, but only
 for as long as the evening call slots remain available. We have not yet heard back from the MDC
 with respect to our request.

         We have documented the capacity shortcomings and provided the government and the
 mediator with detailed reports, by unit or floor, on a twice-weekly basis. The data demonstrates
 what we have warned about for months: demand for legal access has increased as court
 proceedings have resumed and new indictments have been returned, and it often takes multiple
 short VTCs and telephone calls to approximate the type of multi-hour meeting that an attorney
 traditionally could do in person.

         We are thus surprised to read the government’s suggestion that it does not have “sufficient
 information to have a reasoned discussion about the basis for the increased demand for legal calls,
 how long the increased demand is predicted to last, and how it will be addressed.” Doc. No. 77
 at 1. That suggestion also belies a fundamental misunderstanding of the BOP’s Sixth Amendment
 obligations. The question is not whether the BOP fully understands why inmates want to speak
 with their attorneys; it is whether the BOP has put in place a system that can handle the demand
 for legal access that inevitably follows from the prosecutions the government has chosen to pursue.

         We will continue to be fully transparent in our understanding of the need for legal access.
 We would also welcome the participation of the Criminal Division of the U.S. Attorney’s Office,
 as Judge Gold suggested at the last conference. Tr. of June 26, 2020 Conf. at 13 (“I heard what
 you just said about getting input from the Federal Defenders . . . . I think it is going to be very
 important for you and the Bureau of Prisons to be coordinating with the Criminal Division as it
 anticipates additional proceedings before the Court, to make sure that counsel have an opportunity
 to prepare for them and that the video bandwidth needed for the Court proceedings is made
 available without compromising the right of counsel to have access to their clients to prepare for
 those proceedings.”).
Case 1:19-cv-00660-MKB-SMG Document 78 Filed 07/08/20 Page 3 of 4 PageID #: 799


                                                                                                   3


         Legal mail and issues relating to legal documents. We have continued to flag issues
 relating to legal mail to the government and the mediator. The government continues to state that
 any such issues have been caused by insufficient labeling of envelopes. We are troubled by this
 explanation. While we cannot speak for every envelope mailed by a CJA or private lawyer, Federal
 Defender clients have repeatedly had their mail opened outside their presence, despite the fact that
 the Federal Defenders use pre-printed envelopes that make clear that the sender is an attorney and
 include the following additional language: “Special Mail: Open Only In the Presence Of the
 Inmate.” Given that the Federal Defenders’ mailing practices have remained the same pre-
 pandemic to now, yet the current problems with legal mail appear to be new, it is difficult to accept
 the government’s representation that the MDC and MCC have consistently followed the law
 requiring that all legal mail be opened in front of inmates, and that any departures from these
 requirements are of defense counsel’s own making. We have also flagged an instance in which, at
 the end of May, the U.S. Attorney’s Office in the SDNY sent discovery directly to an inmate at
 the MCC, as it frequently does in large co-defendant cases, and that discovery was never received.
 No explanation has been provided. As the Court is aware, criminal defendants’ need to have their
 own copy of discovery and other documents is only heightened during this time, when counsel
 cannot bring documents in person for review and must try to review discovery by telephone or
 VTC.

         Unfortunately, since our last conference, concerns relating to legal documents have
 extended beyond legal mail. As Your Honor is aware, the MDC cancelled all legal calls, VTCs,
 and court appearances on June 25, without warning or explanation beyond an “institutional
 emergency.” Last week, the Federal Defenders and CJA counsel began receiving numerous reports
 from clients housed on the fourth, fifth and sixth floors of the MDC regarding a search for
 contraband (apparently related to this institutional emergency) by a Special Operation Response
 Team (SORT) that took place from June 26 through 29. In addition to reports of physical
 aggressions and racists taunts by SORT officers, the Federal Defenders are aware of at least seven
 instances in which legal documents or discovery CDs were taken from inmates’ cells and destroyed
 during the search. The Federal Defenders and CJA counsel have raised concerns about the SORT
 officers’ actions with Mr. Eichenholtz and Ms. Pratesi, and have identified the names and register
 numbers of people whose legal documents were subject to destruction or seizure. We have yet to
 receive any information in response. Defendants’ contention that the destruction of inmates’ legal
 documents by MDC officers is only tangentially related to this lawsuit is of further concern.

                                           *      *       *

        Although the government has announced a modest expansion of capacity for the coming
 weeks, we are concerned that the mediation process is falling short of what it could achieve. We
 have not had a mediation session since the last court conference. We have a mediation session
 scheduled for tomorrow, but we had specifically requested that it take place before this submission
 was due, so that we might try to work through some of these issues before putting them before the
 Court. The government was not available to meet until Thursday.

        We look forward to discussing the substantive attorney access issues, as well as the ways
 in which the mediation process might be improved.
Case 1:19-cv-00660-MKB-SMG Document 78 Filed 07/08/20 Page 4 of 4 PageID #: 800


                                                                                      4




                                                        Respectfully submitted,


                                                        /s/ Sean Hecker
                                                        Sean Hecker


 cc:   Counsel of Record (by ECF)
       Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
       Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
       Tony Joe, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
       Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
       David Jones, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
